United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-341
Issued: April 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2013 appellant, through her attorney, filed a timely appeal from a
September 9, 2013 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to modify a June 14, 2007 wageearning capacity decision on January 31, 2013 and terminate appellant’s medical and wage-loss
compensation benefits.
On appeal, appellant’s attorney alleges that OWCP’s decision was contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 10, 2003 appellant, then a 30-year-old transportation security screener,
twisted her right ankle when she stepped out of a van in the performance of duty. She stopped
work. The record reveals that appellant sustained previous nonwork-related right ankle injuries.
In June 2001, she sustained a right bimalleolar fracture after a canoe trip, and in September 2001,
she refractured her right ankle when she fell down some stairs.
In a January 16, 2003 x-ray report, Dr. Frank Ju Arevalo, a Board-certified radiologist,
noted that appellant twisted her right ankle six days prior and had a previous history of right
ankle fractures. He observed an old bimalleolar fracture and evidence of a break through the mid
aspect of the metallic plate and one of the inferior screws. Dr. Arevalo also noted secondary
degenerative changes of the tibiotalar joint with considerable reactive sclerosis. He stated that
there was no evidence of an acute fracture or dislocation.
In a February 6, 2003 note, Dr. Eric Silberg, a Board-certified orthopedic surgeon, stated
that appellant worked for the employing establishment. He diagnosed right ankle sprain with
possible fracture.
OWCP accepted appellant’s claim for a right ankle fracture and post-traumatic arthritis.
On August 11, 2003 appellant returned to full-time limited duty based on the work restrictions of
Dr. Silberg, who limited her to only sedentary work. She continued to receive medical treatment
for her right ankle.
On April 12, 2005 appellant was referred for vocational rehabilitation.
Appellant stopped work and underwent surgery on her right ankle on August 24, 2005.
OWCP paid wage-loss compensation and placed her on the periodic rolls. Appellant resumed
vocational rehabilitation in September 2005.
On May 9, 2007 OWCP proposed to reduce appellant’s wage-loss compensation based
upon a determination that she had the capacity to earn wages as a receptionist at the rate of
$462.80 per week. It noted that the position was in compliance with her work restrictions and
that the rehabilitation counselor’s reports determined that the position reasonably represented her
wage-earning capacity.
By decision dated June 14, 2007, OWCP reduced appellant’s wage-loss compensation
based upon the constructed position of receptionist.
On November 2, 2012 OWCP referred appellant to Dr. Emmanuel Obianwu, a Boardcertified orthopedic surgeon, for a second opinion examination. In a November 16, 2012 report,
Dr. Obianwu related that she sustained a right ankle fracture and subsequent post-traumatic
arthritis as a result of a January 10, 2003 employment injury. He reviewed appellant’s history,
including the statement of accepted facts and medical records. Dr. Obianwu noted that she had
sustained two previous right ankle fractures in June and September 2001. Upon examination, he
observed tenderness elicited over the medial aspect of the right ankle. Dorsiflexion was present
to neutral and plantar flexion was to 10 to 15 degrees. Anterior drawer test was negative.
Dr. Obianwu reported that x-rays of the right ankle revealed extensive sclerosis of the tibiotalar
2

joint and flattening of the dome of the talus. He stated that the fracture of the distal fibula
seemed to be healed and clinically stable. Dr. Obianwu diagnosed insulin-dependent diabetes
mellitus, right ankle Charcot’s joint, status post multiple surgical procedures for bimalleolar
fracture and slow healing medial malleolus. He stated that appellant’s diabetes and right ankle
Charcot’s joint were not related to the January 10, 2003 employment injury. Dr. Obianwu
opined that there was no medical evidence to support that any conditions related to the
January 10, 2003 employment injury were present and active. He reported that the January 10,
2003 injury did not cause appellant’s current right ankle condition and that her employmentrelated conditions resolved after the August 2005 surgery. Dr. Obianwu stated that she was not
capable of performing her date-of-injury job but noted that the January 10, 2003 employment
injury was not a contributing factor to her disability. He explained that the January 10, 2003
injuries were temporary problems that had subsided.
On December 27, 2012 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits based on Dr. Obianwu’s November 16, 2012 report. It advised her that, if
she disagreed with the proposed action, she had 30 days to submit additional evidence or
argument. No additional evidence was received.
By decision dated January 31, 2013, OWCP terminated appellant’s medical and wageloss compensation benefits effective January 31, 2013. It found that the weight of medical
evidence rested with the opinion of Dr. Obianwu.
By letter dated February 27, 2013, appellant, through her attorney, requested a telephone
hearing, which was held on June 10, 2013. Appellant described the January 10, 2003 injury, her
medical treatment and her efforts at vocational rehabilitation. She contended that her medical
condition did not change during that period of time. Appellant stated that she was recently
examined by a physician who determined that she did not have Charcot’s joint of the right ankle.
Counsel related that nothing had changed in appellant’s medical condition. He contended that
Dr. Obianwu’s report should not represent the weight of medical evidence. Counsel also noted
that if appellant had Charcot’s joint then it should be considered a factor in her wage-earning
capacity.
In an unsigned January 30, 2013 report, Dr. Channa B. Williams, a podiatrist, related
appellant’s complaints of pain and noted her long-standing history of a right ankle condition,
including the January 10, 2003 injury. Upon examination, Dr. Williams observed limited
passive range of motion in all directions and moderate edema of the right ankle, along the lateral
aspect. Anterior drawer test and eversion were negative. Dr. Williams reported that a
computerized tomography (CT) scan was unequivocal for Charcot’s joint and explained that the
typical pattern of bone resorption and osteopenia, along with bone consolidation, was not seen.
She reviewed appellant’s medical records and opined that appellant had an acute process along
with an ongoing chronic process. Dr. Williams stated that the previous evidence of fixation of
the ankle and current appearance of the ankle demonstrated that appellant did not have Charcot’s
joint. She noted that appellant could have injured her right ankle at work because the ankle was
previously injured. The fact that appellant injured her ankle in 2003 and had increased
incidences of issues was an indication of a worsening condition following the fall at work.

3

In a February 4, 2013 CT scan of the right ankle, Dr. Ashok Jain, a Board-certified
diagnostic radiologist, observed a small, chronic avulsion fracture of the distal tibula with an
interarticular fragment within the talofibular joint space. He also noted an old fracture of the
lateral malleolus with interarticular extension and post-traumatic osteoarthritic changes of the
ankle and generalized marked osteopenia. Dr. Jain diagnosed multiple fractures of a chronic
nature with interarticular extension and post-traumatic arthritic changes.
In a decision dated September 10, 2013, an OWCP hearing representative affirmed the
January 31, 2013 decision terminating appellant’s compensation benefits. The hearing
representative noted that the termination of appellant’s benefits should be based upon
modification of the loss of wage-earning capacity determination in 2007. He found that the
weight of the medical evidence rested with the opinion of Dr. Obianwu.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.2 OWCP may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.3
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Section 8115(a) of FECA provides that wage-earning capacity is best measured by the
actual wages received by an employee if the earnings fairly and reasonably represent his or her
wage-earning capacity. If the actual earnings do not fairly and reasonably represent wageearning capacity or if the employee has no actual earnings his or her wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, his or her age, his or her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his or
her wage-earning capacity in his or her disabled condition.4 Compensation payments are based
on the wage-earning capacity determination and it remains undisturbed until properly modified.5
It is well established that either a claimant or OWCP may seek to modify a formal loss of
wage-earning capacity determination. Once the wage-earning capacity of an injured employee is
determined, a modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated or the original determination was, in fact, erroneous.6
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

5 U.S.C. § 8115(a); 20 C.F.R. § 10.520; see Pope D. Cox, 39 ECAB 143 (1988).

5

Katherine T. Kreger, 55 ECAB 633 (2004).

6

Sharon C. Clement, 55 ECAB 552 (2004); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.11 (October 2009).

4

The burden of proof is on the party attempting to show a modification of the wage-earning
capacity determination.7
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the opinion.8
ANALYSIS
OWCP accepted that on January 10, 2003 appellant sustained a right ankle fracture and
post-traumatic arthritis. She worked full time in a limited-duty capacity until she underwent
right ankle surgery on August 24, 2005 and stopped work. OWCP paid wage-loss compensation
and placed appellant on the periodic rolls. On June 14, 2007 it reduced her entitlement to wageloss compensation based upon a determination that the position of receptionist fairly and
reasonably represented her wage-earning capacity and adjusted her compensation accordingly.
In a decision dated January 31, 2013, OWCP terminated appellant’s entitlement to medical and
wage-loss compensation benefits finding that the medical evidence failed to establish that she
continued to suffer residuals of her January 10, 2003 employment injury. By decision dated
September 10, 2013, an OWCP hearing representative affirmed the termination of appellant’s
medical and wage-loss benefits and modified the June 14, 2007 wage-earning capacity
determination. Accordingly, OWCP has the burden of proof to establish that the wage-earning
capacity determination should be modified.9
On November 2, 2012 OWCP referred appellant to Dr. Obianwu for a second opinion
evaluation. In a November 16, 2012 report Dr. Obianwu provided an accurate history of the
January 10, 2003 employment injury and noted that he reviewed the statement of accepts facts
and the medical record. He related that appellant had two previous nonwork-related right ankle
fractures in June and September 2001, which required multiple surgeries. Dr. Obianwu reported
that x-rays of the right ankle revealed that the fracture of the distal fibula seemed to be healed
and clinically stable. He conducted a physical examination and diagnosed insulin-dependent
diabetes mellitus, right ankle Charcot’s joint, status post multiple surgical procedures for
bimalleolar fracture and slow healing medial malleolus. Dr. Obianwu determined that there was
no medical evidence to support that appellant’s employment-related conditions were still present
and opined that her January 10, 2003 employment-related injury was a temporary problem that
resolved after the August 2005 surgery. He stated that appellant was not capable of performing
her date-of-injury job but explained that her current disability and problems were not related to
the January 10, 2003 employment injury.
The Board finds that based on the opinion of Dr. Obianwu appellant’s accepted
conditions have resolved and she no longer suffers residuals of her January 10, 2003
employment-related injury. Dr. Obianwu provided a thorough factual and medical history and
7

Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

9

Supra note 7.

5

accurately summarized the relevant medical evidence. He conducted an examination and
provided medical rationale, based on his physical examination findings and diagnostic test
results, explaining how appellant’s January 10, 2003 employment injury had resolved.
Dr. Obianwu also noted that her current problems resulted from her previous, nonwork-related
conditions, including two previous right ankle injuries. Thus, OWCP met its burden of proof to
modify the June 14, 2007 wage-earning capacity determination and terminate appellant’s
medical and wage-loss compensation benefits on January 31, 2013.10
The Board also finds that appellant has not established any continuing residuals or
disability causally related to the January 10, 2003 employment injury. Following the January 31,
2013 termination decision, she submitted a January 30, 2013 report by Dr. Williams, who
reviewed appellant’s history and conducted an examination. Dr. Williams reported that a CT
scan was unequivocal for Charcot’s joint but also stated that the appearance of the ankle
demonstrated that appellant did not have Charcot’s joint. She stated that appellant could have
injured her right ankle at work and that the fact that her right ankle had increased incidences of
issue demonstrated an indication of a worsening condition following the fall at work. The Board
notes, however, that Dr. Williams’ opinion is vague and equivocal and failed to explain the
causal relationship between appellant’s current conditions and the January 10, 2003 employment
incident.11 Likewise, Dr. Jain’s February 4, 2013 diagnostic report also fails to establish
continuing disability and need for treatment as he does not provide any medical opinion on the
cause of appellant’s current right ankle condition.12 For these reasons, the medical evidence is
not sufficient to create a conflict in the medical opinion evidence with Dr. Obianwu’s opinion or
to establish that appellant continues to suffer residuals or disability causally related to the
January 10, 2003 employment injury.
CONCLUSION
The Board finds that OWCP met its burden of proof to modify the June 14, 2007 wageearning capacity decision and terminate appellant’s medical and wage-loss compensation.

10

See B.P., Docket No. 13-1219 (issued December 12, 2013).

11

Roy L. Humphrey, 57 ECAB 238, 242 (2005); Michael E. Smith, 50 ECAB 313 (1999).

12

Medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. R.E., Docket No. 10-679 (issued November 16, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the September 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

